DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15th, 2022 has been entered.
 This action is in response to the amendments filed on March 15th, 2022. A summary of this action:
Claims 1-5, 7-14, 16-19 have been presented for examination.
Claims 1, 5, 7, 10, 16, 19  were amended
Claims 6, 15 were cancelled
Claim(s) 1-3, 8, 10-12, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, “Modelling of Transverse matrix cracking in Carbon-Carbon composites”, 2016 in view of Balzani et al., “An interface element for the simulation of delamination in unidirectional fiber-reinforced composite laminates”, 2008 
Claim(s)  4-5, 7, 9, 13-14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, “Modelling of Transverse matrix cracking in Carbon-Carbon composites”, 2016 in view of Balzani et al., “An interface element for the simulation of delamination in unidirectional fiber-reinforced composite laminates”, 2008 and in further view of Visweswaraiah et al., “Mechanical Characterization and Modelling of Hybrid Fibre Architectures of Randomly Oriented Strand Composites”, March 2018, PhD Dissertation from McGill University
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments 
Regarding the claim amendments/arguments 
	37 C.F.R. 1.52(a)(1)(v): “Papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application, or a reexamination or supplemental examination proceeding. All papers, other than drawings, that are submitted on paper or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or reexamination or supplemental examination proceeding, must be on sheets of paper that are the same size, not permanently bound together, and: … Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.” – the Examiner is noting this because the present claim amendments and arguments lack sufficient clarity and contrast such as for use of digital imaging/OCR. 

Regarding the § 102/103 Rejection
	In view of the amendments, the rejections were withdrawn and new grounds of rejection are presented below.

Applicant submits (Remarks, page 9): “…This differs from positioning each 30 element between two adjacent 20 elements, such that the two adjacent 2D elements are interconnected by a same 3D element (rather than by two 3D elements, i.e. two half-matrix elements, as in Reddy).”

Examiner’s Response:
	The Examiner respectfully disagrees – see Reddy figure 15 – this shows that the “2D” “Fiber” elements are positioned between the “3D” matrix elements, such that 2 adjacent fiber/pile elements, as shown, are connected by the same “Matrix” “3D” element. 
	To clarify, Reddy, § 2.5: “The characteristic of the fibre phase, which are limited to the stiffness contributions in the fibre reinforcement direction, are attributed to the bi-dimensional elements, with nodes in the correspondence of the ply mid-planes. Matrix phase is modelled with three-dimensional solid elements, which connects the mid-plane”, also further clarified on Reddy page 17 second to last paragraph: “These bi-dimensional elements are mutually connected by solid three-dimensional elements that carries the out-of-plane stress components.”  
	 
Applicant submits (Remarks, page 9): “The Applicant respectfully disagrees. Reddy considers the area behind stress-strain (S-E) curves as an energy per unit volume that is equivalent to the fracture toughness and Lises the S-E curves to detect the development of delamination. See, for example, page 20, first paragraph, and pages 42 and 47, last paragraph, of Reddy. In particular, if a specific mode of fracture occurs and the area behind the S-E curve (i.e., the energy per unit volume) matches the energy of delamination, occurrence of delamination is detected. Reddy however fails to teach or suggest comparing the maximal principal stresses in the bonding agent to a strain limit and concluding to failure of the bonding agent and predicting delamination upon determining that tile maximum principal stresses exceed the first strain limit.”

Examiner’s Response:
	The Examiner respectfully disagrees as to the applicant’s interpretation of Reddy, as such an interpretation is not supported by Reddy.
	While Reddy on page 20 does state: “The area behind the stress-strain curve is an energy per unit volume and is equivalent to the fracture toughness (an energy per unit area) if multiplied by the factor tk” – Reddy does not state that this is what is used to detect delamination – but rather, merely that this “is equivalent to the fracture toughness (an energy per unit area) if multiplied by the factor tk…”. 
	Rather, the Examiner notes page 42 of Reddy states: “We can infer that stress are passed to 0°-oriented plies through the interlaminar layers, specifically by interlaminar shear stress state, which can also lead to the development of delamination”, and also see page 4. Furthermore, see figure 11 which shows a “Max stress” at the peak of the curve, wherein page 20 clarifies: “Considering a bi-linear response, analogous to the traction-separation law in Fig. 11, the stress-strain response attributed to the connecting element with finite thickness turns out to bi-linear, as well. Such response is reported in Fig. 10-B”.
As additionally clarified on pages 12-13, the last paragraph: “Different damage mechanisms are observed when cross-ply laminate is subjected to uniaxial tension [loading/stress], such as [1]… Delamination between 0° and 90° plies – Matrix cracks either constrained at the interface or lead to delamination due to high interlaminar stresses” – e.g. the “Max stress” in figures 10-11. 
A skilled person would have readily inferred from Reddy’s teachings that Reddy is performing a prediction of the “delamination” (Reddy, abstract) based on the “Max stress” such as shown in figures 10-11 because as stated by Reddy the “delamination  [is] due to high interlaminar stresses” (pages 12-13), e.g. “We can infer that stress are passed to 0°-oriented plies through the interlaminar layers, specifically by interlaminar shear stress state, which can also lead to the development of delamination” (page 42).
See the rejection below for more clarification.

Applicant submits (Remarks, page 9): “…. Indeed, Visweswaraiah is concerned with using ABAQUS finite element software for creating either 20 or 3D FE models (see, for example, page 99. last paragraph, and page 101, second paragraph, of Visweswaraiah). Visweswaraiah is completely silent with regards to generating a FE model comprising a combination of bi-dimensional (20) elements and three-dimensional (3D) elements. As such, Visweswaraiah cannot be said to teach "a substantially similar technique as Reddy" and a person skilled in
the art would not be led to combine the teachings of Reddy with those of Visweswaraiah

Examiner’s Response:
	The Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	To clarify: Visweswaraiah was not relied upon for the particular FE model being used – Reddy was relied upon for the model, wherein Reddy’s model is in “ABAQUS” (Reddy, abstract) and Visweswaraiah was relied upon in part for a system which includes “the progressive damage analysis of the ABAQUS FE model” (caption of figure 3-17). Hence, this argument is a piecemeal analysis of the references as it does not address the prior reliance on Reddy’s model, nor does it address the similarity that both of these references are modelling composite materials using “ABAQUS”. 
	Furthermore, the Examiner notes that Visweswaraiah was also relied upon for other teachings with different rationales and motivations to combine with those teachings (e.g. the rejection of claim 4 on pages 39-42 of the final rejection, as well as the rejection of claim 9 on pages 53-55) – this submitted argument does not address these rejections, as none of the rejections relied upon the use of Visweswaraiah’s specific finite element model.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 10-12, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, “Modelling of Transverse matrix cracking in Carbon-Carbon composites”, 2016 in view of Balzani et al., “An interface element for the simulation of delamination in unidirectional fiber-reinforced composite laminates”, 2008 

Regarding Claim 1
Reddy teaches: 
	A computer-implemented method for finite element (FE) analysis of a composite structure, the composite structure comprising a plurality of plies arranged according to a stacking sequence and a plurality of layers of bonding agent, each layer of bonding agent interconnecting two adjacent ones of the plurality of plies, the method comprising: (Reddy, abstract: “…So, one of computational technique [this uses a computer] is the hybrid/bi-phasic modelling technique which is developed in Politecnico di Milano and allows us to predict transverse matrix cracking, delaminations. Given the aforementioned context, the present study aimed to develop the modeling of matrix cracking in C-C composite laminates under tensile loading is carried out. To do so, an hybrid-biphasic modelling technique is used in the Abaqus/Explicit finite element method for modelling matrix crack across the thickness of the transverse plies…” 
 for more clarification see page 8 ¶ 3 which teaches that “In composites” they are  “Heterogeneous – At a microstructural level, it consists of fibres [the piles], matrix [the bonding agent, both for the piles and in-between the piles] and pores” wherein page 8 clarifies in the last paragraph “First the intralaminar damages, i.e. the damages establishing inside the ply like matrix cracking, fiber/matrix deboning and fiber breakage. Second the interlaminar damages, i.e. the damages constructing on the interface between two consecutive plies [i.e. “interlaminar matrix” – see figure 2], specifically delamination.” then see page 17 ¶ 1 “The key aspect of such enhancement is the combination of the hybrid modelling technique with a decomposition of composite materials into two idealized phases: a fibre phase and a matrix phase discussed in the subsequent section.”
As to the stacking sequence – see fig. 2, also see fig. 15 – these visually show the stacking sequence, i.e. § 2.5 ¶ 1: “Figure 15 represents the overall modelling technique for a laminate composed of plies oriented at 0° and 90° degrees.”
	receiving in-plane properties and out-of-plane properties of the composite structure; (Reddy, see page 10, the bullet points which teaches “Develop an ascii input file that defines the model which represent a stripe of a cross ply laminate [03/903/03], with a thickness of one single element and has a dimensions of 9.0 mm x 4.20 mm x 1.4 mm...Add material constants [properties], loads, boundary conditions, step, analysis, output requests in the input file itself...” e.g. see § 3.3, page 34, ¶¶ 1-2 : “The next step is to define the material properties using the *MATERIAL command. The material properties such as the density, elastic coefficients etc. are specified… The next step is to define the material properties for each element set…” 	
	to clarify on the in-plane/out-of-plane, see page 17 ¶¶ 2-4 “…The first phase carries only the stress  component in the lamina planes (Fig. 8-A), whereas the second phase carries the average value of the out-of-plane stress components (Fig. 8-B), which act in the material volume between the mid-planes of the laminae… the phase carrying the in-plane stress component is represented by a bi-dimensional elements,… These bi-dimensional elements are mutually connected by solid three-dimensional elements that carries the out-of-plane stress components” 
e.g. § 4 ¶ 1: “The layers were modelled by a linear 3D solid element with reduced integration points (C3D8R) and 2D shell elements (S4R).” wherein for the “shell elements” page 34 ¶ 2 clarifies: “The next step is to define the material properties for each element set. In this example, the properties of the element set, named “SHELL_0_DW” are defined [example of in-plane properties, as the 2D elements are for “in-plane stress”]…” 
	e.g. page 27, ¶¶ 2-3: “Such out-of-plane stiffness values are degraded by a damage variable that is a function of the out-of-plane strain component, indicated in Fig. 16… In Eq. 10, dMo is the damage variable associated to the degradation of out-of-plane properties.” 
	generating an FE model of the composite structure by: representing the plurality of plies by a plurality of two-dimensional (2D) elements, each 2D element defined by a first set of nodes with each node from the first set of nodes being located at a corner of the 2D element, arranging the plurality of 2D elements according to the stacking sequence, representing the plurality of layers of bonding agent by a plurality of three-dimensional (31D) elements, each 3D element defined by a second set of nodes with each node from the second set of nodes being located at a corner of the 3D element, positioning each 3D element between two adjacent ones of the plurality of 2D elements for interconnecting the two adjacent 2D elements, and (Reddy, § 2.3, ¶¶ 2-4: “In a finite element model developed according to such technique, the phase [carrying] the in-plane stress component is represented by a bi-dimensional elements, as a membrane or a shell element, whose nodes lay in the mid-plane of the layer modelled by the element itself. These bi-dimensional elements are mutually connected by solid three-dimensional elements that carries the out-of-plane stress components.”, as clarified in § 2.5: “The idea at the basis of the proposed approach is the application of the bi-phasic decomposition within an hybrid modelling technique. The characteristic of the fibre phase [the piles, see ¶ 38 of the instant specification], which are limited to the stiffness contributions in the fibre reinforcement direction, are attributed to the bi-dimensional elements, with nodes in the correspondence of the ply mid-planes. Matrix phase is modelled with three dimensional solid elements [the bonding agent, see ¶ 3 of the instant specification], which connects the mid-plane. Figure 15 represents the overall modelling technique for a laminate composed of plies oriented at 0° and 90° degrees.” and visually shown in figure 15 – i.e. this is describing how the “finite element model [was] developed”, including its arrangement/positioning of the various elements – to clarify, see figure 21 which shows the developed “FEM model of a [03/903/03] laminate” 
	as to the nodes at the corner – see fig. 15, which visually provides an example of 2 “Nodes” which are depicted as being on the corners of the piles, then see § 3.4, ¶ 1: “The created part is meshed by 8-node linear brick continuum elements with reduced integration points named as C3D8R and 4-node shell elements named as S4R applied this element in their finite element model” – to clarify, see. § 4 ¶ 1: “The layers were modelled by a linear 3D solid element [the 8-node] with reduced integration points (C3D8R) and 2D shell elements (S4R) [the 4-node].” and see § 3.3 which teaches, in part, that “Each element set is defined by stating the element type, the set name, and a list consisting of each element number and its associated node numbers.”)
associating the in-plane properties with the plurality of 2D elements and the out-of-plane properties with the plurality of 3D elements, the first set of nodes having a first nodal dataset associated therewith and the second set of nodes having a second nodal dataset associated therewith, the first nodal dataset comprising the in-plane properties and the second nodal dataset comprising the out-of-plane properties; (Reddy, as cited above, page 17 ¶¶ 2-4 “…The first phase carries only the stress  component in the lamina planes (Fig. 8-A), whereas the second phase carries the average value of the out-of-plane stress components (Fig. 8-B), which act in the material volume between the mid-planes of the laminae… the phase carrying the in-plane stress component is represented by a bi-dimensional elements,… These bi-dimensional elements are mutually connected by solid three-dimensional elements that carries the out-of-plane stress components” – and see the other citations above
e.g. § 4 ¶ 1: “The layers were modelled by a linear 3D solid element with reduced integration points (C3D8R) and 2D shell elements (S4R).” wherein for the “shell elements” page 34 ¶ 2 clarifies: “The next step is to define the material properties for each element set. In this example, the properties of the element set, named “SHELL_0_DW” are defined [example of in-plane properties, as the 2D elements are for “in-plane stress”]…” – a skilled person would have also inferred that similar to these shell elements that the 3D solid elements, which are for the “out-of-plane stress components” and as such would have been associated with at least out-of-plane properties, e.g. page 27, ¶¶ 2-3: “Such out-of-plane stiffness values are degraded by a damage variable that is a function of the out-of-plane strain component, indicated in Fig. 16… In Eq. 10, dMo is the damage variable associated to the degradation of out-of-plane properties” wherein this is part of the description in § 2.5 of the “the application of the bi-phasic decomposition within an hybrid modelling technique”  for the FEM model)
	and performing an FE analysis of the FE model to predict delamination of the composite structure, the performing the FE analysis of the FE model comprises: (Reddy, abstract: “So, one of computational technique is the hybrid/bi-phasic modelling technique which is developed in Politecnico di Milano and allows us to predict transverse matrix cracking, delaminations. Given the aforementioned context, the present study aimed to develop the modeling of matrix cracking in C-C composite laminates under tensile loading is carried out. To do so, an hybrid-biphasic modelling technique is used in the Abaqus/Explicit finite element method for modelling matrix crack across the thickness of the transverse plies”
to clarify, see page 17, ¶ 1: “hybrid modelling technique that was developed to model delaminations, but, in the enhanced version, the technique has been extended to model both delamination and transverse matrix cracking. The key aspect of such enhancement is the combination of the hybrid modelling technique with a decomposition of composite materials into two idealized phases: a fibre phase and a matrix phase discussed in the subsequent section.”)   
	subjecting the FE model to loading; (Reddy, § 4, ¶ 1: “...Loads were applied to the ends of the model to simulate uniaxial tension…” wherein this is discussing the “FEM model of a [03/903/03] laminate” as shown in fig. 21)
	computing maximum principal stresses in the bonding agent resulting from the FE model being subjected to loading; (Reddy, page 10, bullet point 4: “Usage of the implementation scheme of the stress-strain relation with damage evolution into the FE-program (VUMAT subroutine for ABAQUS).”, e.g. page 39, ¶ 1: “These stress-strain (S-E) curves for element 76, 86 consists of two semi-matrices: upper semi-matrix is 00 ply and lower semi-matrix is 900 ply of the cross-ply laminate presented in Figure 23…The graphs above indicate that the overall response of the matrix element 86 lose some of their load carrying capability compared with the matrix element 76 due to matrix cracking in semi-matrix of 900 ply. Hence, stress in the element 86 is reduced. The results shown in Fig. 23 indicate that the shape parameter attributed to the damage law has role on the overall stress response of the matrix element” – i.e. the “stress-strain (S-E) curves” are computed for all elements in the model, including for the “matrix”/bonding agent elements subjected to the “loads” (§ 4 ¶ 1 of Reddy)
	as to this including the maximum principle stress,  as per at least page 17, ¶ 1: “hybrid modelling technique that was developed to model delaminations, but, in the enhanced version, the technique has been extended to model both delamination and transverse matrix cracking.” – in other words, as visually shown in figures 10-11 on page 20 of Reddy, the simulation includes modeling the “delamination” wherein this is at a “Max [principal] stress” – i.e. the system includes increasing the applied load until the stresses become high enough to simulate/model delamination as this “allows us to predict…delaminations.” (Reddy, abstract), to clarify page 13, first bullet point: “Different damage mechanisms are observed when cross-ply laminate is subjected to uniaxial tension, such as…Delamination between 0° and 90° plies – Matrix cracks either constrained at the interface or lead to delamination due to high interlaminar stresses [the “Max stress” in fig. 11]"
	comparing the maximum principal stresses to a first [stress] limit for the bonding agent; (Reddy, see figure 10 which shows the “stress vs. strain response attributed to the connecting element(b) [the matrix/bonding agent, see page 17 ¶ 4]” wherein this shows that there is a maximum value of the stress as depicted using the dashed lines in fig. 10c – this is the point of the onset of delamination/separation 
	to clarify on this, see the accompanying description on pages 18-20: “A fundamental aspect of the technique is represented by the fact that the out-of plane component of the strain tensor can be used to describe the separation between the mid-planes of the laminate [delamination], as it can be explained referring to Fig.10-A… Considering a bi-linear response, analogous to the traction-separation law in Fig. 11, the stress-strain response attributed to the connecting element with finite thickness turns out to bi-linear, as well. Such response is reported in Fig. 10-B.” – wherein fig. 11 shows that the peak stress is the “Max stress”, wherein fig. 11 also notes that this is the same variable as shown on fig. 10’s max stress [example of a comparison between the calculated stress and a “max stress”] 
to further clarify: page 13, first bullet point: “Different damage mechanisms are observed when cross-ply laminate is subjected to uniaxial tension, such as…Delamination between 0° and 90° plies – Matrix cracks either constrained at the interface or lead to delamination due to high interlaminar stresses [the “Max stress” in fig. 11]" )
	and concluding to failure of the bonding agent and predicting delamination of the composite structure upon determining that the maximum principal stresses exceed the first [stress] limit (Reddy, pages 8-9: “For a loaded composite structure, different failure modes may occur depending on the loading conditions due to inhomogeneous characteristics of composites…Second the interlaminar damages, i.e. the damages constructing on the interface [the bonding agent] between two consecutive plies, specifically delamination” as clarified on page 13, first bullet point: “Different damage mechanisms are observed when cross-ply laminate is subjected to uniaxial tension, such as…Delamination between 0° and 90° plies – Matrix cracks either constrained at the interface or lead to delamination due to high interlaminar stresses” 
wherein Reddy’s system “allows us to predict transverse matrix cracking, delaminations.” (Reddy, abstract))

Reddy does not anticipate:
…a first strain limit …

Balzani teaches:  …a first strain limit … (Balzani, see § 3 ¶¶1-2, then see fig. 2 which shows that there is a “effective strain at delamination onset” which corresponds to the “effective strength” [the “max stress” in fig. 10 of Reddy] – to clarify, the Examiner notes that fig. 2 in Balzani is similar to Reddy fig. 10 as visually depicted in both of these figures, wherein Balzani teaches that the “effective strength” point  [similar to Reddy’s “Max Stress” point at the top of the triangle in fig. 10-11] correspond to an “effective strain at delamination onset [example of a first strain limit]”, wherein Balzani, § 3.1 ¶ 2 clarifies: “Delamination initiation is governed by the effective strain at delamination onset denoted by e0m”; 
	As such, a skilled person would have found it an obvious variation to have determined/predicted “delamination onset” based on a comparison of the calculated stresses from the FEM model to Balzani’s “effective strain at delamination onset” because “Delamination initiation is governed by the effective strain at delamination onset” (Balzani, § 3.1 ¶ 2) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Reddy on “computational technique is the hybrid/bi-phasic modelling technique which is developed in Politecnico di Milano and allows us to predict transverse matrix cracking, delaminations”(Reddy, abstract) with the teachings from Balzani on “… a suitable constitutive law has to be incorporated in the solid-like interface element” (Balzani, § 3 ¶ 1) The motivation to combine would have been that Balzani’s technique provided “a reliable and efficient prediction of the interface response”  (Balzani, § 3 ¶ 1)

Regarding Claim 2
Reddy teaches: 
	The method of claim 1, wherein the plurality of plies is represented by the plurality of 2D elements each having zero thickness and a rectangular shape and the plurality of layers of bonding agent is represented by the plurality of 3D elements each having a cuboid shape and a predetermined thickness and configured to fill a volume between the two adjacent 2D elements. (Reddy, see figure 21 for an example of the “FEM model of a [03/903/03] laminate” wherein § 4 clarifies: “This chapter contains the results and discussion of the model represent a stripe of a cross ply laminate [03/903/03], with a thickness of one single element and has a dimensions of 9.0 mm x 4.20 mm x 1.4 mm, represented in Fig.21. The layers were modelled by a linear 3D solid element [as shown, these are cuboids which had a predetermined thickness] with reduced integration points (C3D8R) and 2D shell elements (S4R). [as shown in fig. 21, these are rectangular in shape – i.e. these are the black lines between each of the 3D elements, and these have no thickness]” – to clarify, page 17, § 2.3 ¶¶ 2-3: “In a finite element model developed according to such technique, the phase [carrying] the in-plane stress component is represented by a bi-dimensional elements, as a membrane or a shell element, whose nodes lay in the mid-plane of the layer modelled by the element itself. These bi-dimensional elements are mutually connected by solid three-dimensional elements [the 3D elements fill the volume between 2D elements] that carries the out-of-plane stress components”, as further clarified in § 2.5 and figure 15. 

Regarding Claim 3
Reddy teaches: 
	The method of claim 1, wherein receiving the in-plane properties of the composite structure comprising receiving a longitudinal modulus, a transverse modulus, a shear modulus, a Poisson's ratio in a transverse direction of the composite structure, and a Poisson's ratio in a longitudinal direction of the composite structure. (Reddy, page 34, ¶ 1: “The next step is to define the material properties using the *MATERIAL command. The material properties such as the density, elastic coefficients etc. are specified… The next step is to define the material properties for each element set. In this example, the properties of the element set, named “SHELL_0_DW” are defined. For the shell elements of this particular set, the shell section option is assigned with the material assigned as “FIBER_CARBONCARBON_C.” – and see page 73, bottom of the page: “TRANSVERSE SHEAR STIFFNESS” [shear modulus – to clarify, see equation 9 which uses “G” for the “shear stiffness”, as does ¶ 37 in the instant specification] is set for “FIBER_CARBONCARBON_C” – also, this is an example of a transverse modulus as this is the “TRANSVERSE SHEAR STIFFNESS” 
	then see equation 5 on page 23 wherein “                        
                            
                                
                                    E
                                
                                
                                    i
                                
                                
                                    F
                                    -
                                    b
                                    a
                                    r
                                    e
                                
                            
                             
                        
                     is the stiffness modulus of the fibre” and “I” refers to the “reinforcement direction” – to clarify, § 2.5, ¶ 1: “The characteristic of the fibre phase, which are limited to the stiffness contributions [eq. 5] in the fibre reinforcement direction,” – this is an example of both a longitudinal modulus and transverse modulus, because as used in Reddy, such as in § 4 , this is applied to a “Cross ply laminate” wherein the first pile is at “0” degree [longitudinal], and the second pile is at “90” degrees with respect to the first [transverse] – in other words, for some piles this is a transverse modulus with respect to the full model, and for other piles this is a longitudinal modulus 
as to the Poisson’s ratio – see page 24, ¶ 3: “Considering the scheme represented in Fig. 14, the decomposition procedure is focalized on Poisson ratio v21, which determines the contraction in 1 direction (parallel to fibres) [longitudinal] for a load applied in the transversal 2 direction”  
	 

Regarding Claim 8
Reddy teaches: 
	The method of claim 1, wherein performing the FE analysis of the FE model comprises subjecting the FE model to loading, determining a first load value at which the FE model fails, and comparing the first load value to a second load value at which the composite structure fails, the second load value obtained upon physically subjecting the composite structure to loading. (Reddy, abstract: “… So, one of computational technique is the hybrid/bi-phasic modelling technique which is developed in Politecnico di Milano and allows us to predict transverse matrix cracking, delaminations [examples of FE modeling failing]. Given the aforementioned context, the present study aimed to develop the modeling of matrix cracking in C-C composite laminates under tensile loading is carried out…” 
	Then see fig. 12, as described in the caption: “Model of a DCB test developed according to the hybrid technique (A) and a conventional approach (B), and numerical-experimental correlation of the force vs. displacement response (C)” – to clarify, fig. 12 shows the “displacement” results compared to the “Load” results, wherein this is the amount of “displacement” during delamination – in other words, this is comparing a plurality of “load” values at which the FE model indicates failure to a plurality of load values from an “experimental” test from a “DCB” test” – to provide clarity, see fig. 13 which shows the “Application of the modelling technique to composite specimens” wherein this shows a picture of the physical test in the lower-left)

Regarding Claim 10.
Claim 10 is rejected under a similar rationale as claim 1, wherein Reddy teaches:
	A system for finite element (FE) analysis of a composite structure, … the system comprising: at least one processing unit; and at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit for: (Reddy, abstract: “…So, one of computational technique [this uses a computer] is the hybrid/bi-phasic modelling technique which is developed in Politecnico di Milano and allows us to predict transverse matrix cracking, delaminations. Given the aforementioned context, the present study aimed to develop the modeling of matrix cracking in C-C composite laminates under tensile loading is carried out. To do so, an hybrid-biphasic modelling technique is used in the Abaqus/Explicit finite element method for modelling matrix crack across the thickness of the transverse plies…”)
	
Regarding Claim 11.
Claim 11 is rejected under a similar rationale as claim 2.  

Regarding Claim 12.
Claim 12 is rejected under a similar rationale as claim 3.  

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 8.  

Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 1, wherein Reddy teaches:
	A non-transitory computer readable medium having stored thereon program code executable by at least one processor for: (Reddy, abstract: “…So, one of computational technique [this uses a computer] is the hybrid/bi-phasic modelling technique which is developed in Politecnico di Milano and allows us to predict transverse matrix cracking, delaminations. Given the aforementioned context, the present study aimed to develop the modeling of matrix cracking in C-C composite laminates under tensile loading is carried out. To do so, an hybrid-biphasic modelling technique is used in the Abaqus/Explicit finite element method for modelling matrix crack across the thickness of the transverse plies…”)

Claim(s)  4-5, 7, 9, 13-14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, “Modelling of Transverse matrix cracking in Carbon-Carbon composites”, 2016 in view of Balzani et al., “An interface element for the simulation of delamination in unidirectional fiber-reinforced composite laminates”, 2008 and in further view of Visweswaraiah et al., “Mechanical Characterization and Modelling of Hybrid Fibre Architectures of Randomly Oriented Strand Composites”, March 2018, PhD Dissertation from McGill University.

Regarding Claim 4
Reddy teaches: 
	The method of claim 1, wherein the bonding agent is a …resin material provided in the composite structure and receiving the out-of-plane properties of the composite structure comprising receiving a longitudinal modulus, a Poisson's ratio, and a shear modulus …resin material (Reddy, as cited above uses the term “matrix”, and page 15, first bullet point teaches “The cracks are initiated from defects such as voids, areas of high fiber volume fraction, fiber-matrix interface, as well as resin rich areas” – to clarify, a skilled person would have inferred that the matrix was “resin” in Reddy and vice-versa – to clarify on the BRI, see ¶ 3 of the specification “composite structures, which generally consist of a matrix (or resin) that binds high stiffness fibers together as an integral unit.”
page 62, provides an example of the “Material” properties received for the “MATRIX_0_90” wherein this includes the shear moduli, e.g. “G31…”, “G23…”, the Poisson ration, e.g. “v12…”, “v23…”, and includes several longitudinal moduli 
to clarify – see equations 7-9 which are for the “solid elements”/matrix – e.g. eq. 7 teaches the use of “E11”, “E22”, “E33” which is the “elastic modulus” (page 29, ¶ 2), wherein the “11” indicates the “Longitudinal” direction (see the caption and x-axis of at least fig. 23, which uses “11” to indicate “Longitudinal”) 

Reddy does not explicitly teach:
	isotropic resin material

Visweswaraiah teaches: 
	isotropic resin material (Visweswaraiah, page 93: “The cells filled by the matrix within an in-plane layer is assigned isotropic properties while the cells filled with ply properties are assigned properties as per their orientations.” – to clarify, see table 3-2, on page 98, wherein the * indicates “All the modulus values are in [GPa] and all the strength values are in [MPa]; Out-of-plane shear modulus was calculated based on the transverse isotropic assumption; and transverse tension and compression strengths were assumed to be the same” and these are for the “Carbon/PEEK prepreg” and “Pure PEEK resin” materials)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Reddy, as was modified by Balzani, on a system for modelling composites with the teachings from Visweswaraiah on using resins such as PEEK. The motivation to combine would have been that “With ductile matrices such as PEEK, plastic yielding may alleviate localized stress deviations.” (Visweswaraiah, page 118, ¶ 2) 

Regarding Claim 5
Reddy, in view of Balzani teaches: 
	The method of claim 1, further comprising receiving the first strain limit for the bonding agent (Reddy, as taken in combination with Balzani above, teaches this – see figure 10 in Reddy, then see fig. 2 in Balzani which shows the “effective strain at delamination onset” as clarified in § 3.1 ¶ 2: “Delamination initiation is governed by the effective strain at delamination onset denoted by e0m.” – to clarify, see Balzani, § 3 ¶ 1: “For a reliable and efficient prediction of the interface response, a suitable constitutive law has to be incorporated in the solid-like interface element…The model in [30] is characterized by linear softening, Fig. 2 [i.e. the “effective strain at delamination onset” is received as part of this “model”/”law”], and is thus referred to as the linear softening model in the following. It shows a discontinuity in the stress–strain relationships at delamination onset which can lead to numerical difficulties as will be shown in Section 4.”)

Reddy does not explicitly teach: 
and a second strain limit for the plurality of plies. 

Visweswaraiah teaches: 
and a second strain limit for the plurality of plies. (Visweswaraiah, for relevance see fig 3-17 which shows a “Flowchart of the progressive damage analysis of the ABAQUS FE model”  [same ABAQUS program as Reddy, e.g. see Reddy’s abstract] wherein fig. 3-17 show “Matrix failure/fibre failure detected” as a second failure mode – to clarify, this is based on the step of “Evaluate Hashin’s failure criteria in the in-plane layers” which is described in § 3.2.2 of Visweswaraiah: “…failure initiation in the specimen according to Hashin’s failure criteria, …Damage initiation or the onset of damage is governed by Hashin’s failure criteria (Equation 3-1 to Equation 3-4) [128] that accounts for the combined effect of various stress components on each failure mode while differentiating the fibre and matrix failure modes and are available in ABAQUS” which is an example of a stress limit including for the piles (see eq. 3-1 and eq. 3-2)
as to this being a strain limit – see pages 73-74: “The third observation is the position of the load drop on the stress-strain curve of a hybrid configuration (Figure 3-6)… It is interesting to note that the strains at the load drops for all the hybrids are around ~1.3-1.5 times the failure strains of ROS specimens… The angle-ply laminate has the highest strain-to-failure (about 160000 με) and the stress vs. strain curve is highly non-linear.” –it would have been an obvious variation to have used a “failure criteria” based on strain, e.g. such as by a “strain-to-failure” metric, because as per page 63, ¶ 2: “These laminates were characterized by differences in strengths, stiffness and strain-to-failure relative to that of ROS (Figure 3-2.a).”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Reddy, as was modified by Balzani, on a system for modelling the composite structures such as for “delamination” and “intralaminar matrix cracks” (Reddy, abstract) with the teachings from Visweswaraiah on a similar system which also includes fibre failure criteria for the piles. The motivation to combine would have been that “Damage initiation or the onset of damage is governed by Hashin’s failure criteria (Equation 3-1 to Equation 3-4) [128] that accounts for the combined effect of various stress components on each failure mode while differentiating the fibre and matrix failure modes and are available in ABAQUS.” – in other words, Visweswaraiah “damage analysis” enabled Reddy’s system to have accounted for “fibre…failure modes” as well “matrix failure” [e.g., Reddy’s “matrix cracks”]. 

Regarding Claim 7
Reddy, in view of Visweswaraiah teaches: 
	The method of claim 5, wherein performing the FE analysis of the FE model to predict delamination of the composite structure comprises: (Reddy, as cited above, including the abstract – to clarify on the combination, see Visweswaraiah fig 3-17 which shows a “progressive damage analysis” including delamination/”…failure criteria in the interlaminar interfaces”) 
	computing fiber strains in the plurality of plies resulting from the FE model being subjected to loading; (Visweswaraiah, fig. 3-17, “Displacement increment” [an applied load by means of being displaced] – to clarify, page 156, ¶ 1: “The load-displacement curve demonstrates more delaminations and load drops until the maximum restricted displacement of the fixture is reached” wherein figure 3-17 then shows the next step is “Compute stress-state” – this is the stress-strain state, i.e. computing part of the “stress-strain curve” (Visweswaraiah page 95, ¶ 3) 
	to further clarify – Visweswaraiah page 95 ¶ 1 teaches that this failure is based on the “stress tensor”, e.g. see Reddy’ stress tensor in equation 11 of Reddy which is for “evaluating the stress state” and is calculated using the strains 
	comparing the fiber strains to the second strain limit; (Visweswaraiah, § 3.2.2 ¶ 1:”… Damage initiation or the onset of damage is governed by Hashin’s failure criteria (Equation 3-1 to Equation 3-4)… that accounts for the combined effect of various stress components on each failure mode while differentiating the fibre and matrix failure modes and are available in ABAQUS.” and see equations 3-1 and 3-2 which are for “Fibre tension” and “Fibre compression” – this is an example of comparing the stress components to stress limits 
as to strain/strain limits, see pages 73-74: “The third observation is the position of the load drop on the stress-strain curve of a hybrid configuration (Figure 3-6)… It is interesting to note that the strains at the load drops for all the hybrids are around ~1.3-1.5 times the failure strains of ROS specimens… The angle-ply laminate has the highest strain-to-failure (about 160000 με) and the stress vs. strain curve is highly non-linear.” – it would have been an obvious variation to have used a “failure criteria” based on strain, e.g. such as by a “strain-to-failure” metric, because as per page 63, ¶ 2: “These laminates were characterized by differences in strengths, stiffness and strain-to-failure relative to that of ROS (Figure 3-2.a).”  
	and concluding to failure of the plurality of plies upon determining that the fiber strains exceed the second strain limit. (Visweswaraiah, figure 3-17 teaches that this leads to a “fibre failure detected” [failure of the piles]) 


Regarding Claim 9
Reddy does not explicitly teach:
	The method of claim 1, wherein the FE model is generated for the composite structure comprising one of a Tee-joint, a bonded joint, a sandwich-structured composite, an angle ply composite, a joggle, and a complex 3D joint. 

Visweswaraiah teaches: 
The method of claim 1, wherein the FE model is generated for the composite structure comprising one of a Tee-joint, a bonded joint, a sandwich-structured composite, an angle ply composite, a joggle, and a complex 3D joint. (Visweswaraiah , chapter 4, § 4.1, ¶ 1 teaches: “The tensile behaviour of hybrid fibre architectures of ROS and three laminate groups (Cross-ply [e.g., Reddy], Angle-ply and Quasi-isotropic) were studied and compared with aluminum.” 
	in addition, see page 161, last paragraph which teaches using a composite as part of a “T stiffener [tee-joint] assumed to be comprised of two symmetric L-angles fabricated with quasi-isotropic layup and a noodle” - see Visweswaraiah  figure 5-1 for a “micrograph” of a T-stiffener for clarification, see figure 5-3 for another photo)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Reddy, as was taken in view of Balzani, on composite modelling system such as for cross-ply composites with the teachings from Visweswaraiah on the three groups of laminates including angle ply and cross-ply. The motivation to combine would have been that “The angle-ply laminate has the highest strain-to-failure (about 160000 με) and the stress vs. strain curve is highly non-linear.” (see page 74 ¶ 2). In addition, this would have also been “obvious to try” an angle ply, as this is one of “three laminate groups” for composite material, wherein Reddy is already teaching the “Cross-ply” (Reddy, § 4) of this group.  
In addition, it would have been obvious to apply the FE model of Reddy to a composite in a T-stiffener taught in Visweswaraiah – the motivation to combine would have been that “Interlaminar properties such as the interlaminar shear strength (ILSS) and interlaminar tensile strength (ILTS) are crucial in determining the pull-out strength of the T-stiffeners” – wherein Reddy’s system would have enabled determining the ILSS and the ILTS for the composite for T-stiffness. 

Regarding Claim 13.
Claim 13 is rejected under a similar rationale as claim 4  

Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 5.  

Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 7.  

Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 9.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Brien, “CHARACTERIZATION OF DELAMINATION ONSET AND GROWTH IN A COMPOSITE LAMINATE”, Jan. 1981, NASA Technical Memorandum 81940, see page 17 ¶¶ 1-2: “First, eighteen [±30/±30/90/90] graphite epoxy laminates were loaded monotonically in tension at a rate of UU.5 N/sec (10 lbs/sec) until a delamination was detected. The load level corresponding to delamination onset was recorded and the corresponding applied stress, a , was calculated. Then, to determine the nominal strain at the onset of delamination, e c , a*- was divided by E^^, calculated from laminated plate theory using the following elastic properties from reference [ll]…”
Wagner et al., “Simulation of delamination in stringer stiffened fiber-reinforced composite shells”, 2018 – see the abstract, see § 4 including fig. 2 and page 934, col. 1, ¶ 1: “…The point of delamination onset is characterized by the limit effective stress rc and the corresponding effective strain ...”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147